                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

AMBER TERRELL, #20263-078                       §
                                                §
v.                                              §           CIVIL ACTION NO. 4:16cv229
                                                §           CRIMINAL NO. 4:12CR00180-004
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United

States Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the

Magistrate Judge, which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration, and no objections thereto having

been timely filed, the Court finds no error in the findings and conclusions of the Magistrate Judge
    .
and ADOPTS the same as the findings and conclusions of the Court.

       It is therefore

       ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by a Person in

Federal Custody (Docket No. 1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED WITH PREJUDICE. It is further

       ORDERED that a certificate of appealability is DENIED.

       All motions not previously ruled on are DENIED.

       So ORDERED and SIGNED this 23rd day of July, 2019.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
